DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 4-7, filed 09/22/22, with respect to the rejection(s) of claim(s) claims 1, 4, 5 and 8-10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okada US 2019/0138252.
Regarding claim 1, Applicant states that the reference of Miyagi fails to teach receiving, from an external apparatus, a print job including a sheet setting command for making a sheet setting for a sheet feed unit and print command.  Applicants Remarks pages 5-6.  Examiner disagrees with Applicant.  Miyagi teaches CPU 121 receives a print job from the terminal apparatus 110 (external device) via a communication unit 124 and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information (sheet setting command), and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019)); and print command (print instruction (611, fig. 6)).  
Applicant states that Miyagi or Tanaka fails to teach wherein the sheet setting command includes specifying a sheet type, specifying a sheet feed unit (Applicants Remarks pages 5-6).  Examiner agrees with Applicant.  Okada teaches the print setting information, in addition to the information on the size and type of the sheet that is used in the printing, information on the sheet feed unit that is used and information indicating whether to perform printing in the confirmation printing mode may be included (paragraph 0038), and a setting instruction to set the specified sheet type to the specified sheet feed unit (In the print setting information, in addition to the information on the size and type of the sheet that is used in the printing, information on the sheet feed unit that is used and information indicating whether to perform printing in the confirmation printing mode may be included. The information such as this is set (setting instruction) via the print setting screen 600 (paragraph 0038);
Applicant states that Mayigi or Takada fails to teach wherein making includes setting the specified sheet type to the specified sheet feed unit based on the setting instruction included in the sheet setting command received from the external apparatus (Applicants Remarks pages 5-6).  Examiner agrees with Applicant.  Okada teaches a UI screen (sheet setting screen) for performing sheet setting. FIG. 16A is a UI screen to select a target sheet feed unit of sheet setting, FIG. 16B is a UI screen to perform sheet size setting, and FIG. 16C is a UI screen to perform sheet type setting. By using these UI screens, a user performs sheet size setting and sheet type setting for the use-target sheet feed unit (fig 16A-B and paragraph 0072);
also see in the case where the sheet is set in the sheet feed unit, but the sheet size or the sheet type of the sheet is different from the sheet used from the job, …a user pull out the sheet feed cassette that is used, remove the current set sheet and set another sheet (paragraph 0073-0074))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al US 2019/0303078 in view of Okada US 2019/0138252.
Regarding claim 1, Miyagi et al teaches an image forming apparatus (printing apparatus 120, paragraph 0019) comprising: 
at least one processor and at least one memory coupled to each other and to perform operations including (paragraph 0061):
receiving, from an external apparatus, a print job including a sheet setting command for making a sheet setting for a sheet feed unit (CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information (sheet setting command), and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019)) and print command (instruction for printing (611, fig. 6)) and 
executing printing based on the print command included in the print job (printing unit 125 (paragraph 0019), 604 fig. 6).
Miyagi fails to teach making the sheet setting for the sheet feed unit based on the sheet setting command included int the print job ;
wherein the sheet setting command includes specifying a sheet type, specifying a sheet feed unit, and a setting instruction to set the specified sheet type to the specified sheet feed unit;
wherein making includes setting the specified sheet type to the specified sheet feed unit based on the setting instruction included in the sheet setting command received from the external apparatus;
Okada teaches making the sheet setting for the sheet feed unit based on the sheet setting command included int the print job (a print job for which the print setting including specification of confirmation printing and the sheet feed unit that is used at the time of execution is performed is generated and transmitted to the MFP 103 (paragraph 0037), also see sheet feed unit selection box, paragraph 37);
wherein the sheet setting command includes specifying a sheet type, specifying a sheet feed unit (the print setting information, in addition to the information on the size and type of the sheet that is used in the printing, information on the sheet feed unit that is used and information indicating whether to perform printing in the confirmation printing mode may be included (paragraph 0038), and a setting instruction to set the specified sheet type to the specified sheet feed unit (In the print setting information, in addition to the information on the size and type of the sheet that is used in the printing, information on the sheet feed unit that is used and information indicating whether to perform printing in the confirmation printing mode may be included. The information such as this is set (setting instruction) via the print setting screen 600 (paragraph 0038);
wherein making includes setting the specified sheet type to the specified sheet feed unit based on the setting instruction included in the sheet setting command received from the external apparatus (a UI screen (sheet setting screen) for performing sheet setting. FIG. 16A is a UI screen to select a target sheet feed unit of sheet setting, FIG. 16B is a UI screen to perform sheet size setting, and FIG. 16C is a UI screen to perform sheet type setting. By using these UI screens, a user performs sheet size setting and sheet type setting for the use-target sheet feed unit (fig 16A-B and paragraph 0072) also see in the case where the sheet is set in the sheet feed unit, but the sheet size or the sheet type of the sheet is different from the sheet used from the job, …a user pull out the sheet feed cassette that is used, remove the current set sheet and set another sheet (paragraph 0073-0074));
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi’s making the sheet setting for the sheet feed unit based on the sheet setting command included int the print job; wherein the sheet setting command includes specifying a sheet type, specifying a sheet feed unit, and a setting instruction to set the specified sheet type to the specified sheet feed unit; wherein making includes setting the specified sheet type to the specified sheet feed unit based on the setting instruction included in the sheet setting command received from the external apparatus.
The reason of doing so is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent processing errors (paper used not match user selected paper). 
Regarding claim 4, Okada teaches wherein making includes making the sheet setting for the specified sheet feed unit based on the sheet setting command included in the print job before executing the printing based on the print command included in the print job (a UI screen (sheet setting screen) for performing sheet setting. FIG. 16A is a UI screen to select a target sheet feed unit of sheet setting, FIG. 16B is a UI screen to perform sheet size setting, and FIG. 16C is a UI screen to perform sheet type setting. By using these UI screens, a user performs sheet size setting and sheet type setting for the use-target sheet feed unit (fig 16A-B and paragraph 0072) also see in the case where the sheet is set in the sheet feed unit, but the sheet size or the sheet type of the sheet is different from the sheet used from the job, …a user pull out the sheet feed cassette that is used, remove the current set sheet and set another sheet (paragraph 0073-0074)).
Regarding claim 5, Miyagi et al teaches method for controlling an image forming apparatus (paragraph 0019) comprising: 
receiving, from an external apparatus, a print job including a sheet setting command for making a sheet setting for a sheet feed unit (CPU 121 receives a print job from the terminal apparatus 110 via a communication unit 124 (reception unit) and then executes the print job. Specifically, the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium on which printing is to be performed according to the acquired setting information (sheet setting command), and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019)); and print command (print instruction (611, fig. 6)) and 
executing printing based on the print command included in the print job (printing unit 125 (paragraph 0019), 604 fig. 6).
Miyagi fails to teach making the sheet setting for the sheet feed unit based on the sheet setting command included int the print job ;
wherein the sheet setting command includes specifying a sheet type, specifying a sheet feed unit, and a setting instruction to set the specified sheet type to the specified sheet feed unit;
wherein making includes setting the specified sheet type to the specified sheet feed unit based on the setting instruction included in the sheet setting command received from the external apparatus;
Okada teaches making the sheet setting for the sheet feed unit based on the sheet setting command included int the print job (a print job for which the print setting including specification of confirmation printing and the sheet feed unit that is used at the time of execution is performed is generated and transmitted to the MFP 103 (paragraph 0037);
wherein the sheet setting command includes specifying a sheet type, specifying a sheet feed unit (the print setting information, in addition to the information on the size and type of the sheet that is used in the printing, information on the sheet feed unit that is used and information indicating whether to perform printing in the confirmation printing mode may be included (paragraph 0038), and a setting instruction to set the specified sheet type to the specified sheet feed unit (In the print setting information, in addition to the information on the size and type of the sheet that is used in the printing, information on the sheet feed unit that is used and information indicating whether to perform printing in the confirmation printing mode may be included. The information such as this is set (setting instruction) via the print setting screen 600 (paragraph 0038);
wherein making includes setting the specified sheet type to the specified sheet feed unit based on the setting instruction included in the sheet setting command received from the external apparatus (a UI screen (sheet setting screen) for performing sheet setting. FIG. 16A is a UI screen to select a target sheet feed unit of sheet setting, FIG. 16B is a UI screen to perform sheet size setting, and FIG. 16C is a UI screen to perform sheet type setting. By using these UI screens, a user performs sheet size setting and sheet type setting for the use-target sheet feed unit (fig 16A-B and paragraph 0072) also see in the case where the sheet is set in the sheet feed unit, but the sheet size or the sheet type of the sheet is different from the sheet used from the job, …a user pull out the sheet feed cassette that is used, remove the current set sheet and set another sheet (paragraph 0073-0074));
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi’s making the sheet setting for the sheet feed unit based on the sheet setting command included in the print job; wherein the sheet setting command includes specifying a sheet type, specifying a sheet feed unit, and a setting instruction to set the specified sheet type to the specified sheet feed unit; wherein making includes setting the specified sheet type to the specified sheet feed unit based on the setting instruction included in the sheet setting command received from the external apparatus.
The reason of doing so is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent processing errors (paper used not match user selected paper). 
Regarding claim 8, Okada teaches wherein making includes making the sheet setting for the specified sheet feed unit based on the sheet setting command included in the print job before executing the printing based on the print command included in the print job (a UI screen (sheet setting screen) for performing sheet setting. FIG. 16A is a UI screen to select a target sheet feed unit of sheet setting, FIG. 16B is a UI screen to perform sheet size setting, and FIG. 16C is a UI screen to perform sheet type setting. By using these UI screens, a user performs sheet size setting and sheet type setting for the use-target sheet feed unit (fig 16A-B and paragraph 0072) also see in the case where the sheet is set in the sheet feed unit, but the sheet size or the sheet type of the sheet is different from the sheet used from the job, …a user pull out the sheet feed cassette that is used, remove the current set sheet and set another sheet (paragraph 0073-0074)).
Note: the sheet and sheet feed units would have to be set in advance in order for the print job to be processed and printed.   


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al US 2019/0303078 in view of Okada US 2019/0138252 further in view of Tokura US 2012/0099148.
Regarding claim 9, Miyagi et al in view of Okada teaches all of the limitations of claim 1.
Miyagi as modified teaches of a print job includes the sheet setting command for making the sheet setting for the specified sheet feed unit and the print command (the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium (on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019), also see rejection of claim 1)
Miyagi et al in view of Okada fails to teach wherein the print job includes a registration command for registering a specified sheet type in a sheet database, 
Tokura teaches wherein the print job includes a registration command for registering a specified sheet type in a sheet database (CPU 401 determines whether the type of paper generated based on the print job analyzed in step S102 is a new paper type (or whether the type of paper generated based on the print job analyzed in step S102 has been registered in the paper information database 1501 (paragraph 0167).  CPU 401 transmits the paper type information to which the printer dependency information has been copied in step S106 to the MFP 100 and instructs the MFP 100 to register the transmitted information in the paper information database 1502 (paragraph 0171),
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi and the sheet setting for sheet feed unit of Okada with the print job includes a registration command for registering a specified sheet type in a sheet database.  
The reason of doing so would is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent lost of paper information;  using a database can also reduce the memory requirement of the system and database is a proven reliable device for storing data.
Regarding claim 10, Miyagi et al in view of Okada teaches all of the limitations of claim 5.
Miyagi as modified teaches of a print job includes the sheet setting command for making the sheet setting for the specified sheet feed unit and the print command (the CPU 121 analyzes the print job acquiring setting information which is required to execute the print job.  CPU 121 determines a medium (on which printing is to be performed according to the acquired setting information, and thus causes a paper feeding unit 126 to feed the medium (paragraph 0019), also see rejection of claim 1)
Miyagi et al in view of Okada fails to teach wherein the print job includes a registration command for registering a specified sheet type in a sheet database, 
Tokura teaches wherein the print job includes a registration command for registering a specified sheet type in a sheet database (CPU 401 determines whether the type of paper generated based on the print job analyzed in step S102 is a new paper type (or whether the type of paper generated based on the print job analyzed in step S102 has been registered in the paper information database 1501 (paragraph 0167).  CPU 401 transmits the paper type information to which the printer dependency information has been copied in step S106 to the MFP 100 and instructs the MFP 100 to register the transmitted information in the paper information database 1502 (paragraph 0171),
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Miyagi and the sheet setting for sheet feed unit of Okada with the print job includes a registration command for registering a specified sheet type in a sheet database.  
The reason of doing so would is so that the proper sheet is assigned to the proper sheet feeding unit to ensure proper processing of the sheet and to prevent lost of paper information;  using a database can also reduce the memory requirement of the system and database is a proven reliable device for storing data.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
December 10, 2022
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675